DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 November 2020 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1 and 22. Claim 10 is cancelled. Claims 23-25 are new additions. Claims 1-9 and 11-25 are pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the second information identification belt region is embedded in the tread rubber of the tread portion” and “the second information identification belt region is embedded beneath the surface of the tread portion”. However, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “embedded” in claim 1 is used by the claim to mean “a tread portion which is delimited by two adjacent and opposing tire width direction tread portions and a radially innermost tread portion with respect to the surface of the tread”, while the accepted meaning is “a tread portion which is delimited by two adjacent and opposing tire width direction tread portions, a radially innermost tread portion with respect to the surface of the tread and a radially outermost tread portion with respect to the surface of the tread.” The term is indefinite because the specification does not clearly redefine the term. 

Claims 2-9 and 11-22 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim recites “the second information identification belt region is embedded in the tread rubber of the tread portion” and “the second information identification belt region is embedded beneath the surface of the tread portion”.  With respect to Fig. 19 and [0192]-[0194] of the original specification, the surface of 32B is delimited by tread rubber by on adjacent and opposing tire width direction tread portions and a radially innermost tread portion. However, the tread portion 32B is not delimited by a radially outermost tread portion, thus the surface of 32B is open to ground/atmosphere similar to the surface of 32A, and i.e. it is not embedded / covered by any tread portion. Therefore, the specification does not provide support for “the second information identification belt region is embedded in the tread rubber of the tread portion” and “the second information identification belt region is embedded beneath the surface of the tread portion”.  It is noted that there is no explicit basis for the limitation of "embedded beneath the surface of the tread portion" in the original specification and applicant fails to explain why Fig. 19 and description thereof supports the second information identification belt region is embedded in the tread rubber of the tread portion AND the second information identification belt region is embedded beneath the surface of the tread portion.
Claims 2-9 and 11-22 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


French
Claims 1, 13-14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French (US 3,578,055).
Regarding claim 1, French teaches a pneumatic tire configured to rotate on a hard surface, see Col 1 lines 49-50 and Abstract – (corresponds to a pneumatic tire rotatable about a center axis). The tire includes the use of a tread rubber, see Abstract  - (corresponds to a surface); wherein the tread rubber is configured to be typically black – (construed as a ground colored region) and comprise a colored rubber insert formed of a plurality of layers 22-23 – (construed as an image recognition belt region), where the color of the layers are different from the typically black tread rubber, see Col 1 lines 46-50 and Col 3 lines 68-73 - (corresponds to the surface includes a ground colored region including the surface of rubber and an image recognition belt region including a colored region provided in the tire circumferential region around the center axis of the tire). The plurality of layers 22-23 are further configured to be colored layers which radially extend into the thickness of the tread rubber at the bottom of a recess, see Fig. 14. Whereby it is readily seen that the radially outermost colored layer 23 is functional as a first information identification belt region provided on a surface of a tread portion of the tire during an initial period of wear of a tread rubber of the tread portion and a layer 22 which is radially innermost with respect to the ground contacting surface of the tread rubber is functional as a second information identification belt region embedded in the tread rubber of the tread portion; and where the layer 23 disappears after the initial period of wear of the tread rubber, and the layer 22 is embedded beneath the surface of the tread portion when the layer 23 is present, and the layer 22 is exposed after the layer 23 disappears by wear of the tread portion, see Fig. 14. 
Regarding claims 13, 14, French discloses the insert is a brightly colored rubber, see Col 3 lines 4-5 – (corresponds to reflectance of the colored region with respect to visible light is greater than reflectance of the ground colored region); since the ground colored region is the tread rubber which French discloses is typically black and having the brightly colored insert would necessarily reflect with respect to visible light greater than the black tread rubber which surrounds it. French discloses the insert is suitable for use in the shoulder portion of the tire, see Col 1 lines 18-20.
Regarding claim 18, French discloses the colored insert comprises a brightly colored cold-setting rubber, see Col 3 lines 70-71 – (construed as a colored rubber containing a colorant).
Amsler
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amsler (GB 448223).
Regarding claim 1, Amsler teaches it is known in the art to embed pneumatic tires with colored layer which become visible with the wearing down of the tire to a certain degree, see page 1-lines 8-14 and Fig. 7 – (corresponds  a pneumatic tire rotatable about a center axis). The tire is configured to have a ground contacting rubber layer 2 – (corresponds to a surface); wherein the rubber layer is further configured to have a colored rubber insert 3 in the form of a strip, the color being different from the rubber surface 2, see page 1 lines 35-44, page 1 lines 91-95 and Fig. 7 – (corresponds to the surface includes a ground colored region including the surface of rubber and an image recognition belt region provided in the tire circumferential region around the center axis of the tire). The rubber insert 3 is further configured to have a plurality of colored layers which radially extend into the thickness of the rubber surface, see Fig. 2, whereby it is readily seen that the radially outermost colored layer is functional as a first information identification belt region provided on a surface of a tread portion of the tire during an initial period of wear of a tread rubber of the tread portion and a layer which is radially inner with respect to the ground contacting surface of the rubber layer 3/radially outermost layer is functional as a second information identification belt region embedded in the tread rubber of the tread portion; and where the first information identification belt region disappears after the initial period of wear of the tread rubber, and the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present, and the second information identification belt region is exposed after the first information identification belt region disappears by wear of the tread portion, see Fig. 2. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
French
Claims 2, 4, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), as applied to claim 1 above.
Regarding claim 2, French does not explicitly disclose the insert is formed in a main groove. However, it discloses the inventive colored insert is suitable for application into recesses – (construed as a grooves), see Abstract. And thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insert in the bottom of a main circumferentially extending groove as this extends the viewing capabilities of the insert, which French clearly intends, see Col 1 lines 29-50.
Regarding claim 4, French does not explicitly disclose the insert has a dimension in a direction parallel to the center axis is 10 mm or more. However, French discloses the insert should be clearly seen at a distance of about 3 feet from the tire and suggests the insert should be sized from 1.5 square mm to about 30 square mm, see Col 5 lines 3-15.
It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). In view of the foregoing, the range of the currently presented claim overlaps with French’s range. Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to select a value for the size of the insert to be within the overlapping range: since French suggests that such values were suitable for its invention and advantageous for viewing the markers from at least 3 feet from the tire. 
Regarding claims 21-22, the claims fails to require a second information identification belt region different from the prior art. Moreover, it is obvious the pneumatic tire of French is mountable on a vehicle as this is at least implied throughout the reference, and the limitation of “the colored region is disposed to be recognized by a camera mounted on a following vehicle”, relates to intended use and fails to require a different pneumatic tire than the prior art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), as applied to claim 2 above, in view of Cortes (US 2002/0092591 – of record).
Regarding claim 3, French does not explicitly disclose its tread pattern grooves are configured to have a groove wall surfaces of not less than 30° and not greater than 120°. Cortes discloses providing a circumferential groove in a tire tread such that each sidewall 26, 27 is inclined at an angle greater than 0 degrees and less than 45 degrees with respect to the radial direction (greater than 90 degrees and less than 135 degrees with respect to the outer surface of the tread) to prevent debris (e.g. mud, snow, small rocks) from being trapped in the grooves.  Hence, Cortes teaches an angle formed by the sidewalls of the groove being greater than 0° and less than 90°, which overlaps the claimed range of 30° to 120°.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern grooves of French to have groove wall angles of between 30° - 120°, as taught by Cortez to provide the tire with a means for preventing debris from getting trapped within the grooves. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), as applied to claim 1 above, in view of Peterson (US 6,499,422 – of record).
Regarding claims 5-6, French does not explicitly disclose the inserts are speed measurement regions that are provided intermittently in the circumferential direction of the tire. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer.
Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction so that the speed of the tire can be indicated visually wherein the different color regions can have the same length or different lengths Fig. 3 and Col 1 lines 31-50.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored inserts of French to be provided intermittently in the circumferential direction of the tire, wherein the colored inserts have dimensions which differ from each other as taught by Peterson to provide the tire with a means for accessing the speed of a vehicle during motion as disclosed by Peterson.
Claims 7-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), in view of Peterson (US 6,499,422 – of record), as applied to claim 5 above, in view of Clemmer et al. (US 2016/0318346 – of record), and further in view of Awaya et al. (US 4,226,274 – of record).
Regarding claims 7-9, 11-12, French does not explicitly disclose the inserts further provide an information identification belt region providing identifying information identifying a configuration of the pneumatic tire or of a vehicle associated with the pneumatic tire, a one-dimensional bar code formed by the plurality of colored regions and the ground colored region for which numbers and dimensions in the circumferential direction are determined on the basis of the identifying information, or the identifying information includes at least one of a tire manufacturing date, a maximum tire traveling speed, a tire dimension, tire type, tire performance, or vehicle on which the pneumatic tire is to be mounted. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer.
Clemmer discloses providing a colored laminate on a tire tread wherein the color displays design, text, logo, tire brand, car brand or desirable tire properties such as wet handling properties, see [0047]-[0052].
Awaya discloses providing wear indicators (colored regions intermittently in the circumferential direction in the black tread, see FIG. 5 or FIG. 6; wherein the circumferentially spaced apart colored wear indicators (each having a color such as white) in the black tread inherently can indicate speed since (1) at a slow speed, alternating white regions and black regions can be observed and (2) at a higher speed, a different color region (e.g. gray color region) can be observed. The limitation “identifying a configuration of the pneumatic tire or of a vehicle associated with the pneumatic tire” relates to intended use and fails to require structure different from the aforementioned regions of the prior art.  As to claim 9, Awaya teaches that the wear indicators indicate wear.  As to 8, 11 and 12, the claims fail to require structure / color and/or arrangement of color / structure not disclosed by Awaya. Further regarding claim 8, "one-dimensional bar code" reads on alternating regions of white indicators and black tread regions as in FIG. 5. Further regarding claims 11 and 12, Awaya's tread displays alternating different colors (white and black) in the circumferential direction and the particular intelligence conveyed by the information of these colors is given no patentable weight.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), as applied to claim 1 above, in view of at least one of Petrasek et al. (US 3,946, 782 – of record), and/or Sasaki (JP 08-318715 – of record).
Regarding claims 15-17, While French discloses the use of a colored insert which is applied to the tread rubber – (construed as a coating, since the insert is adhered to the vulcanized tread rubber, see Col 1 lines 44-46); it does not explicitly disclose the color of the insert is a fluorescent or retroreflective color material. However, it is known in the art to provide the treads with such color schemes which provide an advantage of increased visibility.
Petrasek discloses the use of a tread pattern having a reflex-reflective type material are advantageous for providing an observer with an optical response from certain areas of the tire at different pre-determined speed ranges, see Col 2 lines 14-50.
Sasaki disclose the use of a tread pattern having a fluorescent type material, whereby the tire becomes more noticeable due to the color and light emission by the coloring, providing a means for improving the safety of the vehicle by alerting drivers of possible rear-end collisions, see [0028].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored inserts of French to have a fluorescent color as taught by Sasaki or retroreflective color as taught by Petrasek to provide the tire with a means for increased visibility and or speed determination as disclosed by Sasaki and/or Petrasek. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), as applied to claim 1, and further in view of Young (US 2003/0231507 – of record) or Nozawa (JP 2004-216921 – of record).
Regarding claims 19, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount French’s passenger tire having a tread pattern with colored inserts on a rearmost wheel of a vehicle having four wheels in view of (1) Young's teaching to provide a passenger vehicle having tires mounted on four wheels such that a lighting device illuminates a tire mounted on a rearmost wheel, see FIG. 1 to increase visibility and safety or (2) Nozawa's teaching to provide a passenger vehicle having tires mounted on four wheels such that a lighting device illuminates a tire mounted on a rearmost wheel, see FIGS. 1-2 to light the road surface and tire to enable a person to get on / off the vehicle safely, see Abstract.
Lamb
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 2013/0333458 A1), in view of Amsler (GB 448223).
Regarding claim 1, Lamb teaches a tire 100 rotatable about a center axis, see FIG. 2, comprising: a rubber tread – (construed as a surface) having a ground contacting surface generally 105 – (construed as a ground contacting colored region) and performance indicator 110 – (construed as an image recognition belt region) , see [0004], FIG. 1 and FIG. 2 – (corresponds to a surface, the surface including: a ground colored region including a surface of rubber, and an image recognition belt region). The performance indicator region 110 is configured to have an indicator region 115 that is provided in a circumferential direction around the center axis, see FIG. 2; wherein the region 115 is further configured to have a plurality of radially offset regions 120 to include colored indicia 123, which contrast against the color of the tread, see [0040] – (corresponds to the image recognition region includes a colored region provided in a circumferential direction around the center axis). The region 120 is further configured such that the plurality of regions 120, include a radially outermost layer which forms part of the ground contact layer – (construed as a first information identification belt region provided on a surface of a tread portion of the tire during an initial period of wear of a tread rubber of the tread portion) and a radially inner portion with respect to the ground contacting surface of the tread/radially outermost portion, a  second information identification belt region embedded in the tread rubber of the tread portion. And as depicted below, the radially outermost region – (construed as a first information identification belt region) disappears after the initial period of wear of the tread rubber, and a radially inner region – (construed as a second information identification belt region) is embedded beneath the surface of the tread portion when the radially outermost region is present, and the radially inner region is exposed after the radially outermost region disappears by wear of the tread portion.
[AltContent: textbox (Ground contacting tread surface)][AltContent: textbox (Radially inner identification layer)][AltContent: arrow][AltContent: textbox (Radially outermost identification layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lamb is silent regarding the tire is a pneumatic tire
Amsler teaches it is known in the art to embed pneumatic tires with colored layer which become visible with the wearing down of the tire to a certain degree, see page 1-lines 8-14 and Fig. 7 – (corresponds  a pneumatic tire rotatable about a center axis). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Lamb to be a pneumatic, as taught by Amsler as pneumatic tires are well-known in the art to have colored embedded regions for identification purposes.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), in view of Peterson (US 6,499,422 – of record).
Regarding claim 23, French teaches a pneumatic tire configured to rotate on a hard surface, see Col 1 lines 49-50 and Abstract – (corresponds to a pneumatic tire rotatable about a center axis). The tire includes the use of a tread rubber, see Abstract  - (corresponds to a surface); wherein the tread rubber is configured to be typically black – (construed as a ground colored region) and comprise a colored rubber insert formed of a plurality of layers 22-23 – (construed as an image recognition belt region), where the color of the layers are different from the typically black tread rubber, see Col 1 lines 46-50 and Col 3 lines 68-73 - (corresponds to the surface includes a ground colored region including the surface of rubber and an image recognition belt region including a colored region provided in the tire circumferential region around the center axis of the tire). 
French does not explicitly disclose the inserts are speed measurement regions that are provided intermittently in the circumferential direction of the tire around the center axis. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer.
Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction so that the speed of the tire can be indicated visually wherein the different color regions can have the same length or different lengths – (corresponds to dimensions in the circumferential direction of the plurality of colored regions of the speed measurement belt region differ from each other), see Fig. 3 and Col 1 lines 31-50. Moreover, the limitation “dimensions in a parallel direction to the center axis of the plurality of colored regions of the speed measurement belt region are the same as each other”, are considered a mere change in a dimension of an element that is generally recognized as being well within the skill level of an ordinary artisan; and thus is not significant to the function the structure imparts. In particular, Peterson discloses the different colored regions are configurable as being substantially the same size and shape, see claim 4 or have different size, see claim 5, wherein both configurations offer a means of periodic frequency to indicate a speed of the vehicle, see claim 1.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored inserts of French to be provided intermittently in the circumferential direction of the tire, wherein the colored inserts are dimensioned as claimed as taught by Peterson to provide the tire with a means for accessing the speed of a vehicle during motion as disclosed by Peterson.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3,578,055), in view of Peterson (US 6,499,422 – of record).
Regarding claim 24, French teaches a pneumatic tire configured to rotate on a hard surface, see Col 1 lines 49-50 and Abstract – (corresponds to a pneumatic tire rotatable about a center axis). The tire includes the use of a colored rubber insert formed of a plurality of layers 22-23, where the color of the layers are different from the typically black tread rubber, see Col 1 lines 46-50 and Col 3 lines 68-73. 
French does not explicitly disclose the inserts are speed measurement regions that are provided intermittently in the circumferential direction of the tire around the center axis for calculating rotational speed of the pneumatic tire;  the inserts further provide an information identification belt region including the plurality of colored regions provided intermittently in the circumferential direction around the center axis for acquiring an information of a circumferential length of the pneumatic tire; the travel speed of the leading vehicle can be calculated on the basis of the rotation speed and the circumferential length by an image recognition. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer.
Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction so that the speed of the tire can be indicated visually wherein the different color regions can have the same length or different lengths – (corresponds to a speed measurement belt region including a plurality of colored regions provided intermittently in the tire circumferential direction around the center axis for calculating a rotation speed of the pneumatic tire), see Fig. 3 and Col 1 lines 31-50. 
Clemmer discloses providing a colored laminate on a tire tread wherein the color is selected to indicate a tire property, see [0049].
Moreover, the limitation “the travel speed of the leading vehicle can be calculated on the basis of the rotation speed and the circumferential length by an image recognition”, relates to intended use and fails to require a different pneumatic tire than the prior art.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored inserts of French to be provided intermittently in the circumferential direction of the tire, wherein the colored inserts are configured to provide an observer with the claimed type of information as taught by Peterson and Clemmer to provide the tire with a means for accessing the speed of a vehicle and providing other information about the tire to an observer during motion as disclosed by Peterson and Clemmer.
Regarding claim 25, French discloses the colored insert is suitable for use in the shoulder portion of the tire, see Col 1 lines 18-20; and as previously discussed, Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction so that the speed of the tire can be indicated visually. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored inserts which are disposed on the shoulders of the pneumatic tire of French such that one shoulder portion provides colored inserts as a speed measurement region as reasonably suggested by Peterson and the other shoulder portion provides colored inserts as an information region as reasonably suggested by Clemmer to provide the tire with a means for accessing the speed of a vehicle and providing other information about the tire to an observer during motion as disclosed by Peterson and Clemmer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749